EXHIBIT 10.3

ADEPT TECHNOLOGY, INC.

2005 EQUITY INCENTIVE PLAN

(Amended effective 11/4/05)

 

1. Purpose

The purpose of the Adept Technology, Inc. 2005 Equity Incentive Plan (the
“Plan”) is to advance the interests of Adept Technology, Inc. (the “Company”) by
stimulating the efforts of employees, officers and directors, in each case who
are selected to be participants, by heightening the desire of such persons to
continue in working toward and contributing to the success and progress of the
Company. The Plan provides for the grant of Incentive and Nonqualified Stock
Options, Stock Appreciation Rights, Restricted Stock and Restricted Stock Units,
any of which may be performance-based, and for Performance Award Units, which
may be paid in cash or stock or a combination thereof, as determined by the
Committee.

 

2. Definitions

As used in the Plan, the following terms will have the meanings set forth below:

(a) “Award” means an Incentive Stock Option, Nonqualified Stock Option, Stock
Appreciation Right, Restricted Stock, Restricted Stock Unit or Performance Award
Unit granted to a Participant pursuant to the provisions of the Plan, any of
which the Committee may structure to qualify in whole or in part as
“performance-based compensation” under Section 162(m) of the Code.

(b) “Award Agreement” means a written agreement or other instrument as approved
from time to time by the Committee implementing the grant of each Award. An
Agreement may be in the form of an agreement to be executed by both the
Participant and the Company (or an authorized representative of the Company) or
certificates, notices or similar instruments as approved by the Committee.

(c) “Board” means the Board of Directors of the Company.

(d) “Change in Control” means, unless the Committee or the Board provides
otherwise, the occurrence of any of the following events:

(i) The acquisition by any individual, entity or group (within the meaning of
Section 13(d) or 14(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of 50% or more of either (i) the
then outstanding Shares (the “Outstanding Company Common Stock”) or (ii) the
combined voting power of the then outstanding voting securities of the Company
entitled to vote generally in the election of directors (the “Outstanding
Company Voting Securities”); provided, however, that for purposes of this
subsection (i), the following acquisitions will not constitute a Change in
Control: (A) any



--------------------------------------------------------------------------------

acquisition directly from the Company, (B) any acquisition by the Company,
(C) any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company or
(D) any acquisition by any corporation pursuant to a transaction that
constitutes a Merger of Equals as defined in subsection (iii) of this
Section 2(d).

(ii) In any 12-month period, the individuals who, as of the beginning of the
12-month period, constitute the Board (the “Incumbent Board”) cease for any
reason to constitute at least a majority of the Board of Directors; provided,
however, that any individual becoming a director subsequent to the Effective
Date whose election, or nomination for election by the Company’s shareholders,
was approved by a vote of at least a majority of the directors then comprising
the Incumbent Board will be considered as though such individual were a member
of the Incumbent Board, but excluding, for this purpose, any such individual
whose initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board of Directors.

(iii) Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar corporate transaction involving the Company or any of
its subsidiaries (each, a “Business Combination”), in each case, unless such
Business Combination constitutes a Merger of Equals. A Business Combination will
constitute a “Merger of Equals” if, following such Business Combination, (A) all
or substantially all of the individuals and entities that were the beneficial
owners, respectively, of the Outstanding Company Common Stock and Outstanding
Company Voting Securities immediately prior to such Business Combination
beneficially own, directly or indirectly, more than 50% of, respectively, the
then outstanding shares of common stock and the combined voting power of the
then outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Business
Combination (including, without limitation, a corporation which as a result of
such transaction owns the Company or all or substantially all of the Company’s
assets either directly or through one or more subsidiaries) (the “Resulting
Corporation”) in substantially the same proportions as their ownership,
immediately prior to such Business Combination of the Outstanding Company Common
Stock and Outstanding Company Voting Securities, as the case may be, (B) no
Person (excluding the Resulting Corporation and its affiliates or any employee
benefit plan (or related trust) of the Resulting Corporation and its affiliates)
beneficially owns, directly or indirectly, 50% or more of, respectively, the
then-outstanding shares of common stock of the Resulting Corporation or the
combined voting power of the then outstanding voting securities of the Resulting
Corporation except to the extent that such ownership existed with respect to the
Company prior to the Business Combination, and (C) at least a majority of the
members of the board of directors of the Resulting Corporation (the “Resulting
Board”) were members of the Incumbent Board at the time of the execution of the
initial agreement, or of the action of the Board of Directors, providing for
such Business Combination; or

(iv) The sale or other disposition of all or substantially all of the assets of
the Company to any Person, other than a transfer to (A) any corporation or other
Person of which a majority of its voting power or its voting equity securities
or equity interest is owned, directly or indirectly, by the Company or (B) any
corporation pursuant to a transaction that constitutes a Merger of Equals as
defined in subsection (iii) of this Section 2(d).

 

2



--------------------------------------------------------------------------------

(v) A complete liquidation or dissolution of the Company.

(e) “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and the rulings and regulations issued thereunder.

(f) “Committee” has the meaning set forth in Section 3.

(g) “Company” means Adept Technology, Inc., a Delaware corporation.

(h) “Director” means each member of the Board who is not an officer or employee
of the Company or any Subsidiary.

(i) “Fair Market Value” on a date means the closing price per Share on such date
as quoted on the National Association of Securities Dealers Automated Quotation
System (“NASDAQ”), the Over-the-Counter Bulletin Board or such other market in
which such Share prices are regularly quoted, unless the Committee provides
otherwise.

(j) “Incentive Stock Option” means a stock option that is intended to qualify as
an “incentive stock option” within the meaning of Section 422 of the Code.

(k) “Nonqualified Stock Option” means a stock option that does not qualify as an
“incentive stock option” within the meaning of Section 422 of the Code.

(l) “Option” means an Incentive Stock Option and/or a Nonqualified Stock Option
granted pursuant to Section 7.

(m) “Participant” means any individual described in Section 4 to whom the
Committee grants or has granted Awards and any authorized transferee of such
individual.

(n) “Performance Award Unit” means a bonus opportunity awarded under Section 10
pursuant to which a Participant may become entitled to receive an amount based
on satisfaction of performance criteria specified in the Award Agreement.

(o) “Plan” means Adept Technology, Inc. 2005 Equity Incentive Plan as set forth
herein and as amended from time to time.

(p) “Qualifying Performance Criteria” and “Criteria” have the meaning set forth
in Section 14(b).

(q) “Restricted Stock” means Shares granted pursuant to Section 9.

(r) “Restricted Stock Unit” means an Award granted to a Participant pursuant to
Section 9 pursuant to which Shares or cash in lieu thereof may be issued in the
future.

(s) “Retirement” shall have the meaning specified by the Committee in the terms
of an Award or, in the absence of any such term, shall mean retirement from
active employment with the Company or its Subsidiaries (i) at or after age 55
and with the approval of the

 

3



--------------------------------------------------------------------------------

Committee or (ii) at or after age 65. The determination of the Committee as to
an individual’s Retirement shall be conclusive on all parties.

(t) “Shares” means shares of the Company’s common stock, par value $0.001,
subject to adjustment as provided in Section 13.

(u) “Stock Appreciation Right” means a right granted pursuant to Section 8 that
entitles the Participant to receive, in cash, Shares or a combination thereof,
an amount equal to or otherwise based on the excess of (i) the Fair Market Value
of a specified number of Shares when exercised, over (ii) the exercise price of
the right, as established by the Committee when granted.

(v) “Subsidiary” means any corporation (other than the Company) in an unbroken
chain of corporations beginning with the Company where each of the corporations
in the unbroken chain other than the last corporation owns stock possessing at
least 50% or more of the total combined voting power of all classes of stock in
one of the other corporations in the chain, and if specifically determined by
the Committee in the context other than with respect to Incentive Stock Options,
may include an entity in which the Company has a significant ownership interest
or that the Company directly or indirectly controls.

(w) “Total and Permanent Disablement” shall have the meaning set forth in
Section 22(e)(3) of the Code. The determination of the Committee as to an
individual’s Total and Permanent Disablement shall be conclusive on all parties.

 

3. Administration

(a) Administration of the Plan. The Compensation Committee of the Board or
another committee of two or more directors as established by the Board will
administer the Plan (the “Committee”). Any power of the Committee may also be
exercised by the Board of Directors, except to the extent that the grant or
exercise of such authority would cause any Award or transaction to become
subject to (or lose an exemption under) the short-swing profit recovery
provisions of Section 16 of the Exchange Act or disqualify an Award intended to
qualify for treatment as performance-based compensation under Section 162(m) of
the Code. To the extent that any permitted action taken by the Board conflicts
with action taken by the Committee, the Board action will control.

(b) Delegation of Authority by the Committee. The Committee may delegate to a
subcommittee (a “Subcommittee”) composed of one or more officers of the Company
(who may but need not be members of the Board) the ability to grant Awards and
take the same actions as the Committee described in Section 3(c) or elsewhere in
the Plan with respect to Participants who are not executive officers; provided,
however, that the resolution authorizing the Subcommittee must specify the total
number of Shares that may be subject to Awards granted by the Subcommittee
pursuant to the delegated authority. Any Award granted by the Subcommittee will
be subject to the form of Award Agreement approved in advance by the Committee.
No officer who is a member of the Subcommittee may be granted Awards under the
authority delegated to the Subcommittee. Any action by any Subcommittee within
the scope of such delegation will be treated for all purposes as if taken by the
Committee and references in this Plan to the Committee will include any such
Subcommittee. The Committee may also delegate the

 

4



--------------------------------------------------------------------------------

administration of the Plan to one or more officers of the Company (each a “Plan
Administrator”), and the Plan Administrator(s) may have the authority to execute
and distribute Award Agreements or other documents evidencing or relating to
Awards, maintain records relating to the grant, vesting, exercise, forfeiture or
expiration of Awards, process or oversee the issuance of Shares upon the
exercise, vesting and/or settlement of an Award, interpret and administer the
terms of Award Agreements and to take such other actions as may be necessary or
appropriate for the administration of the Plan and of Awards under the Plan,
subject to the Committee’s ultimate authority to administer and interpret the
Plan.

(c) Powers of Committee. Subject to the express provisions of this Plan, the
Committee will be authorized and empowered to do all things that it determines
to be necessary or appropriate in connection with the administration of this
Plan, including, without limitation: (i) to prescribe, amend and rescind rules
and regulations relating to this Plan and to define terms not otherwise defined
herein; (ii) to determine which persons are eligible under Section 4 to be
granted Awards and the timing of Awards, if any, to be granted to such eligible
persons; (iii) to grant Awards to Participants and determine the terms and
conditions of Awards, including the number of Shares subject to Awards and the
exercise or purchase price of such Shares and the circumstances under which
Awards become exercisable or vested or are forfeited or expire, which terms may
but need not be conditioned upon the passage of time, continued employment, the
satisfaction of performance criteria, the occurrence of certain events
(including events which the Board or the Committee determine constitute a Change
in Control), or other factors; (iv) to establish and certify the extent of
satisfaction of any performance goals or other conditions applicable to the
grant, issuance, exercisability, vesting and/or ability to retain any Award;
(v) to prescribe and amend the terms of Award Agreements or other documents
relating to Awards made under this Plan (which may be different) and the terms
of or form of any document or notice the Participants are required to deliver to
the Company; (vi) to determine whether, and the extent to which, adjustments are
required pursuant to Section 13; (vii) to interpret and construe this Plan, any
rules and regulations under this Plan and the terms and conditions of any Award
granted hereunder, and to make exceptions to any such provisions in good faith
and for the benefit of the Company; and (viii) to make all other determinations
deemed necessary or advisable for the administration of this Plan.

(d) Determinations by the Committee. All decisions, determinations and
interpretations by the Committee related to the Plan, any rules and regulations
under the Plan and the terms and conditions of or operation of any Award granted
hereunder, will be final and binding on all Participants, beneficiaries, heirs,
assigns or other persons holding or claiming rights under the Plan or any Award.
The Committee will consider those factors as it deems relevant, in its sole and
absolute discretion, to making any decisions, determinations and interpretations
including, without limitation, the recommendations or advice of any officer or
other employee of the Company and such attorneys, consultants and accountants as
it may select.

(e) Subsidiary Awards. In the case of a grant of an Award to any Participant
employed by a Subsidiary, the Company may implement such a grant, if the
Committee so directs, by issuing any subject shares to the Subsidiary, for such
lawful consideration as the Committee may determine, upon the condition or
understanding that the Subsidiary will transfer the shares to the Participant in
accordance with the terms of the Award specified by the Committee pursuant to
the provisions of the Plan. Notwithstanding any other provision hereof,

 

5



--------------------------------------------------------------------------------

the Subsidiary may issue the Award by and in its name and the Award will be
deemed granted on the date determined by the Committee.

 

4. Eligibility

The Committee may select any Director or person who is a current or prospective
officer or employee of the Company or of any Subsidiary for the grant of Awards.
Options intending to qualify as Incentive Stock Options may only be granted to
employees of the Company or any Subsidiary within the meaning of the Code.

 

5. Effective Date and Termination of Plan

The Company’s Board adopted this Plan as of June 16, 2005 (the “Effective
Date”), subject to approval of the Company’s shareholders. The Plan will remain
available for the grant of Awards until the tenth (10th) anniversary of the
Effective Date. Notwithstanding the foregoing, the Board may terminate the Plan
at any time. Termination of the Plan will not affect the rights and obligations
of the Participants and the Company arising under Awards previously granted and
then in effect.

 

6. Shares Subject to the Plan and to Awards

(a) Aggregate Limits. The maximum aggregate number of Shares issuable pursuant
to all Awards is 400,000. The aggregate number of Shares available for grant
under this Plan and the number of Shares subject to outstanding Awards will be
subject to adjustment as provided in Section 13. The Shares issued pursuant to
Awards granted under this Plan may be authorized and unissued shares or shares
that the Company reacquired, including shares purchased in the open market.

(b) Issuance of Shares. For purposes of Section 6(a), the aggregate number of
Shares issued under this Plan at any time equals only the number of Shares
actually issued upon exercise or settlement of an Award. Shares (i) subject to
Awards that are canceled, expired, forfeited or settled in cash and (ii) that
are delivered or deemed delivered to the Company in payment or satisfaction of
the exercise price or tax withholding obligation of an Award will again be
available for issuance pursuant to Awards granted under the Plan.

(c) Tax Code Limits. The maximum aggregate number of Shares issuable under all
Awards granted under this Plan during any calendar year to any one Participant
is 150,000, which number will be calculated and adjusted pursuant to Section 13
only to the extent that such calculation or adjustment will not affect the
status of any Award intended to qualify as “performance based compensation”
under Section 162(m) of the Code. The maximum aggregate number of Shares that
may be issued pursuant to the exercise of Incentive Stock Options granted under
this Plan is 400,000, which number will be calculated and adjusted pursuant to
Section 13 only to the extent that such calculation or adjustment will not
affect the status of any option intended to qualify as an Incentive Stock Option
under Section 422 of the Code. The maximum amount payable pursuant to that
portion of a Performance Award Unit granted under this Plan in any calendar year
to any Participant that is denominated in dollars (as opposed to Shares) and is
intended to satisfy the requirements for “performance based compensation” under
Section 162(m) of the Code is Four Hundred Thousand ($400,000).

 

6



--------------------------------------------------------------------------------

7. Options

(a) Option Awards. The Committee may grant Options to Participants at any time
prior to the termination of the Plan. No Participant will have any rights as a
shareholder with respect to any Shares subject to Options until said Shares have
been issued. Each Option will be evidenced by an Award Agreement. Options
granted pursuant to the Plan may be different but each Option must contain and
be subject to the terms and conditions set forth below.

(b) Price. The Committee will establish the exercise price per Share of each
Option, which, in no event will the purchase price be less than the Fair Market
Value of a Share on the date of grant; provided, however, that if the
Participant owns stock possessing more than 10 percent of the combined voting
power of all classes of stock of the Company (a “10% Shareholder”), the purchase
price of the Option must be at least 110 percent of the Fair Market Value of a
Share on the date of grant; and provided further, however, that the exercise
price per Share with respect to an Option that is granted in connection with a
merger or other acquisition as a substitute or replacement award for options
held by optionees of the acquired entity may be less than 100% of the Fair
Market Value on the date such Option is granted if based on a formula set forth
in the terms of the options held by such optionees or in the terms of the
agreement providing for such merger or other acquisition. The exercise price of
any Option may be paid in cash or, to the extent allowed by the Committee, an
irrevocable commitment by a broker to pay over such amount from a sale of the
Shares issuable under an Option, the delivery of previously owned Shares,
withholding of Shares deliverable upon exercise or a combination thereof.

(c) No Repricing. Other than in connection with a change in the Company’s
capitalization (as described in Section 13) the exercise price of an Option may
not be reduced without shareholder approval.

(d) Vesting and Expiration of Options. Unless otherwise specified by the
Committee, Options shall vest monthly following the grant date as to 1/48th of
the Options granted (for a total of four year vesting) Unless provided otherwise
in the applicable Award Agreement, the vesting period and/or exercisability of
an Option may be adjusted by the Committee during or to reflect the effects of
any period during which the Participant is on an approved leave of absence or is
employed on a less than full-time basis, and the Committee may take into
consideration any accounting consequences to the Company. Notwithstanding the
foregoing, unless the Shares are quoted on the NASDAQ National Market or other
national stock exchange, in the case of an Option granted to persons other than
directors or officers of the Company, the Option’s vesting period shall be at
least 20% per year over five years from the date the Option is granted, subject
to reasonable conditions including, without limitation, continued employment;
provided, however, that in the case of an Option granted to officers of the
Company or its affiliates, the Option shall vest at any time or during any
period established by the Committee subject to the terms of this Plan and the
Award Agreement. Each Option will expire within a period of not more than ten
(10) years from the date of grant, subject to earlier expiration of an Option
upon termination of service as specified in the Award Agreement.

(e) Incentive Stock Options. Notwithstanding anything to the contrary in this
Section 7, in the case of the grant of an Option intending to qualify as an
Incentive Stock Option: (i)if the Participant is a 10% Shareholder, the Option
must expire within a period of not more

 

7



--------------------------------------------------------------------------------

than five (5) years from the date of grant, and (ii) termination of employment
will occur when the person to whom an Award was granted ceases to be an employee
(as determined in accordance with Section 3401(c) of the Code and the
regulations promulgated thereunder) of the Company and its Subsidiaries.
Notwithstanding anything in this Section 7 to the contrary, options designated
as Incentive Stock Options will be ineligible for treatment under the Code as
Incentive Stock Options (and will be deemed to be Nonqualified Stock Options) to
the extent that (i) the aggregate Fair Market Value of Shares (determined as of
the time of grant) with respect to which such Options are exercisable for the
first time by the Participant during any calendar year (under all plans of the
Company and any Subsidiary) exceeds $100,000, taking Options into account in the
order in which they were granted, or (ii) such Options otherwise remain
exercisable but are not exercised within three (3) months after of termination
of employment (or such other period of time provided in Section 422 of the
Code).

 

8. Stock Appreciation Rights

Stock Appreciation Rights may be granted to Participants either in tandem with
or as a component of other Awards granted under the Plan (“tandem SARs”) or not
in conjunction with other Awards (“freestanding SARs”) and may, but need not,
relate to a specific Option granted under Section 7. The provisions of Stock
Appreciation Rights do not need to be the same with respect to each grant or
each recipient. Any Stock Appreciation Right granted in tandem with an Option
may be granted at the same time such Option is granted or at any time thereafter
before exercise or expiration of such Option. All Stock Appreciation Rights
under the Plan will be granted subject to the same terms and conditions
applicable to Options as set forth in Section 7; provided, however, that Stock
Appreciation Rights granted in tandem with a previously granted Option will have
the terms and conditions of such Option. Subject to the provisions of Section 7,
the Committee may impose such other conditions or restrictions on any Stock
Appreciation Right as it deems appropriate. Stock Appreciation Rights may be
settled in Shares, cash or a combination of both. Other than in connection with
a change in the Company’s capitalization (as described in Section 13), the
exercise price of a Stock Appreciation Right may not be reduced without
shareholder approval. Each Stock Appreciation Right will be evidenced by an
Award Agreement.

 

9. Restricted Stock and Restricted Stock Units

(a) Restricted Stock and Restricted Stock Unit Awards. Restricted Stock and
Restricted Stock Units may be granted at any time before the termination of the
Plan to Participants selected by the Committee. Restricted Stock is an award or
issuance of Shares the grant, issuance, retention, vesting and/or
transferability of which is subject during specified periods of time to such
conditions (including continued employment or performance conditions) and terms
as the Committee deems appropriate. Restricted Stock Units are Awards
denominated in units of Shares under which the issuance of Shares is subject to
such conditions (including continued employment or performance conditions) and
terms, as the Committee deems appropriate. Each grant of Restricted Stock and
Restricted Stock Units will be evidenced by an Award Agreement. Unless the
Committee determines otherwise, each Restricted Stock Unit will be equal to one
Share. To the extent determined by the Committee, Restricted Stock and
Restricted Stock Units may be satisfied or settled in Shares, cash or a
combination thereof. Restricted Stock and Restricted Stock Units granted
pursuant to the Plan do not need to be

 

8



--------------------------------------------------------------------------------

identical, but each grant of Restricted Stock and Restricted Stock Units must
contain and be subject to the terms and conditions set forth herein.

(b) Contents of Award Agreement. Each Award Agreement will contain provisions
regarding (i) the number of Shares or Restricted Stock Units subject to such
Award or a formula for determining such number, (ii) the purchase price of the
Shares, if any, and the means of payment, (iii) the performance criteria, if
any, and level of achievement versus these criteria that will determine the
number of Restricted Stock or Restricted Stock Units granted, issued, retainable
and/or vested, (iv) such terms and conditions on the grant, issuance, vesting
and/or forfeiture of the Restricted Stock or Restricted Stock Units as may be
determined by the Committee, (v) the term of the performance period, if any, as
to which performance will be measured for determining the number of such
Restricted Stock or Restricted Stock Units, (vi) restrictions on the
transferability of the Restricted Stock or Restricted Stock Units, and
(vii) such further terms and conditions in each case not inconsistent with this
Plan as may be determined by the Committee. Shares issued under a Restricted
Stock or Restricted Stock Unit Award may be issued in the name of the
Participant and held by the Participant or held by the Company, in each case as
the Committee may provide.

(c) Vesting and Performance Criteria. The grant, issuance, retention, vesting
and/or settlement of shares of Restricted Stock and Restricted Stock Units will
occur when and in such installments as the Committee determines or under
criteria the Committees establishes, which may include Qualifying Performance
Criteria or other Criteria. The grant, issuance, retention, vesting and/or
settlement of Shares under any Restricted Stock or Restricted Stock Unit Award
that is based upon continued employment or the passage of time shall vest or be
settled in full over a period determined by the Committee, and the Committee may
provide for the satisfaction and/or lapse of all conditions under any such Award
in the event of the Participant’s death, disability or in connection with a
Change in Control, and the Committee may provide that any such restriction or
limitation will not apply in the case of a Restricted Stock or Restricted Stock
Unit Award that is issued in payment or settlement of compensation that has been
earned by the Participant. Notwithstanding anything in this Plan to the
contrary, the performance criteria for any Restricted Stock or Restricted Stock
Unit that is intended to satisfy the requirements for “performance-based
compensation” under Section 162(m) of the Code will be a measure based on one or
more Qualifying Performance Criteria selected by the Committee and specified
when the Restricted Stock or Restricted Stock Unit is granted.

(d) Discretionary Adjustments and Limits. Subject to the limits imposed under
Section 162(m) of the Code for Awards that are intended to qualify as
“performance based compensation,” notwithstanding the satisfaction of any
performance goals, the Committee, to the extent specified in the Award
Agreement, may reduce the number of Shares granted, issued, retainable and/or
vested under an Award of Restricted Stock or Restricted Stock Units on account
of either financial performance or personal performance evaluations on the basis
of such further considerations as the Committee will determine.

(e) Voting Rights. Unless otherwise determined by the Committee, Participants
holding shares of Restricted Stock granted under this Plan may exercise full
voting rights with respect to those shares during the period of restriction.
Participants will have no voting rights

 

9



--------------------------------------------------------------------------------

with respect to Shares underlying Restricted Stock Units unless and until such
shares are reflected as issued and outstanding shares on the Company’s stock
ledger.

(f) Dividends and Distributions. Participants in whose name Restricted Stock is
granted will be entitled to receive all dividends and other distributions paid
with respect to those shares, unless determined otherwise by the Committee. Any
such dividends or distributions will be automatically reinvested in additional
Shares of Restricted Stock and subject to the same restrictions on
transferability as the Restricted Stock with respect to which they were
distributed. Shares underlying Restricted Stock Units will be entitled to
dividends or dividend equivalents only to the extent provided by the Committee.

 

10. Performance Award Units

(a) General. Each Performance Award Unit Award will confer upon the Participant
the opportunity to earn a future payment tied to the level of achievement with
respect to the performance criteria established for a performance period
established by the Committee.

(b) Award Agreement. The terms of any Performance Award Unit will be set forth
in an Award Agreement. Each Award Agreement evidencing an Performance Award Unit
will contain provisions about (i) the target and maximum amount payable to the
Participant as a Performance Award Unit, (ii) the performance criteria and level
of achievement versus these criteria that will determine the amount of such
payment, (iii) the term of the performance period as to which performance will
be measured for determining the amount of any payment, (iv) the timing of any
payment earned by virtue of performance, (v) restrictions on the alienation or
transfer of the Performance Award Unit before actual payment, (vi) forfeiture
provisions and (vii) such further terms and conditions, in each case consistent
with this Plan as the Committee may periodically determine.

(c) Performance Criteria. The Committee will establish the performance criteria
and level of achievement versus these criteria that will determine the target
and maximum amount payable under a Performance Award Unit, which criteria may be
based on financial performance and/or personal performance evaluations. The
Committee may specify the percentage of the target Performance Award Unit that
is intended to satisfy the requirements for “performance-based compensation”
under Section 162(m) of the Code. Notwithstanding anything to the contrary
herein, the performance criteria for any portion of a Performance Award Unit
that is intended by the Committee to satisfy the requirements for
“performance-based compensation” under Section 162(m) of the Code will be a
measure based on the Qualifying Performance Criteria the Committee selects and
specifies when the Performance Award Unit is granted.

(d) Timing and Form of Payment. The Committee will determine the timing of
payment of any Performance Award Unit. Payment of the amount due under a
Performance Award Unit may be made in cash or in Shares, as determined by the
Committee.

(e) Discretionary Adjustments. Notwithstanding satisfaction of any performance
goals, the Committee may, to the extent specified in the Award Agreement, reduce
the amount paid under a Performance Award Unit on account of either financial
performance or personal performance evaluations on the basis of such further
considerations as the Committee will determine.

 

10



--------------------------------------------------------------------------------

11. Deferral of Gains

The Committee may, in an Award Agreement or otherwise, provide for the deferred
delivery of Shares upon settlement, vesting or other events with respect to
Restricted Stock or Restricted Stock Units, or in payment or satisfaction of a
Performance Award Unit. Notwithstanding anything herein to the contrary, in no
event will any deferral of the delivery of Shares or any other payment with
respect to any Award be allowed if the Committee determines, in its sole
discretion, that the deferral would result in the imposition of the additional
tax under Section 409A(1)(B) of the Code.

 

12. Conditions and Restrictions Upon Securities Subject to Awards

The Committee may provide that the Shares issued upon exercise of an Option or
Stock Appreciation Right or otherwise subject to or issued under an Award will
be subject to such further agreements, restrictions, conditions or limitations
as the Committee in its discretion may specify before the exercise of such
Option or Stock Appreciation Right or the grant, vesting or settlement of such
Award, including without limitation, conditions on vesting or transferability,
forfeiture or repurchase provisions and method of payment for the shares issued
upon exercise, vesting or settlement of such Award (including the actual or
constructive surrender of Shares already owned by the Participant) or payment of
taxes arising in connection with an Award. Without limiting the foregoing, such
restrictions may address the timing and manner of any resales by the Participant
or other subsequent transfers by the Participant of any Shares issued under an
Award, including without limitation (i) restrictions under an insider trading
policy or pursuant to applicable law, (ii) restrictions designed to delay and/or
coordinate the timing and manner of sales by Participant and holders of other
Company equity compensation arrangements, and (iii) restrictions as to the use
of a specified brokerage firm for such resales or other transfers.

 

13. Adjustment of and Changes in the Stock

(a) In the event that the number of Shares increases or decreases through a
reorganization, reclassification, combination of shares, stock split, reverse
stock split, spin-off, dividend (other than regular, quarterly cash dividends),
or otherwise, then the Committee may appropriately adjust each Share that has
been authorized for issuance under the Plan, whether such Share is then
currently subject to or may become subject to an Award under the Plan, as well
as the per share limits set forth in Section 6 to reflect such increase or
decrease, unless the Company provides otherwise under the terms of such
transaction. The Committee may also adjust the terms of any outstanding Award as
to price, number of Shares subject to such Award and other terms to reflect the
foregoing events.

(b) In the event of any other change in the number or kind of outstanding
Shares, or any stock or other securities into which such Shares have been
changed, or for which Shares have been exchanged, whether by reason of a Change
in Control, other merger, consolidation or otherwise, then the Committee will,
in its sole discretion, determine the appropriate adjustment, if any, to be
effected. In addition, in the event of a change described in this paragraph, the

 

11



--------------------------------------------------------------------------------

Committee may accelerate the time or times at which any Award may be exercised
and may provide for cancellation of such accelerated Awards that are not
exercised within a time prescribed by the Committee in its sole discretion.
Notwithstanding anything to the contrary herein, any adjustment to Options
granted pursuant to this Plan intended to qualify as Incentive Stock Options
must comply with the requirements, provisions and restrictions of the Code.

(c) No right to purchase fractional shares will result from any adjustment in
Awards pursuant to this Section 13. In case of any such adjustment, the shares
subject to the Award will be rounded down to the nearest whole share. The
Company will give notice of any adjustment made to each Participant, and such
adjustment (whether or not notice is given) will be effective and binding for
all purposes of the Plan.

 

14. Qualifying Performance-Based Compensation

(a) General. The Committee may specify a percentage of an Award that is intended
to satisfy the requirements for “performance-based compensation” under
Section 162(m) of the Code, provided that the performance criteria for any
portion of an Award that is intended by the Committee to satisfy the
requirements for “performance-based compensation” under Section 162(m) of the
Code will be a measure based on one or more Qualifying Performance Criteria
selected by the Committee and specified at the time the Award is granted. The
Committee will certify the extent to which any Qualifying Performance Criteria
has been satisfied, and the amount payable as a result thereof, prior to
payment, settlement or vesting of any Award that is intended to satisfy the
requirements for “performance-based compensation” under Section 162(m) of the
Code. Notwithstanding satisfaction of any performance goals, the number of
Shares issued or the amount paid under an Award intended by the Committee to
satisfy the requirements for “performance-based compensation” under
Section 162(m) of the Code may, to the extent specified in the Award Agreement,
be reduced by the Committee on the basis of such further considerations as the
Committee in its sole discretion determines.

(b) Qualifying Performance Criteria. For purposes of this Plan, the term
“Qualifying Performance Criteria” will mean any of the following performance
criteria, either individually, alternatively or in any combination, applied to
either the Company as a whole or to a business unit or Subsidiary, either
individually, alternatively or in any combination, and measured either
quarterly, semi-annually, annually or cumulatively over a period of years, on an
absolute basis or relative to a pre-established target, to previous years’
results or to a designated comparison group, in each case as the Committee
specifies: (i) cash flow (before or after dividends), (ii) earnings per share
(including earnings before interest, taxes, depreciation and amortization),
(iii) stock price, (iv) return on equity, (v) total shareholder return,
(vi) return on capital (including return on total capital or return on capital
employed), (vii) return on assets or net assets, (viii) market capitalization,
(ix) economic value added, (x) debt leverage (debt to capital), (xi) revenue,
(xii) income or net income, (xiii) operating income, (xiv) operating profit or
net operating profit, (xv) operating margin or profit margin, (xvi) return on
operating revenue, (xvii) cash from operations, (xviii) operating ratio,
(xix) operating revenue, (xx) product sales (including new user sales), or
(xxi) customer service. To the extent consistent with Section 162(m) of the
Code, the Committee may appropriately adjust any performance evaluation under a
Qualifying Performance Criteria to exclude any of the following events that
occurs during a performance period: (i) asset write-downs, (ii) litigation,
claims, judgments or

 

12



--------------------------------------------------------------------------------

settlements, (iii) the effect of changes in tax law, accounting principles or
other such laws or provisions affecting reported results, (iv) accruals for
reorganization and restructuring programs and (v) any extraordinary, unusual or
non-recurring items as described in Accounting Principles Board Opinion No. 30
and/or in management’s discussion and analysis of financial condition and
results of operations appearing in the Company’s Forms 10-K or 10-Q for the
applicable year. For purposes of clarification and not limitation, at the
discretion of the Committee, performance criteria employed pursuant to the Plan
may also include items not constituting Qualifying Performance Criteria, or the
Committee may appropriately adjust any performance evaluation of Qualifying
Performance Criteria or such other criteria in a manner not consistent with
Section 162(m) of the Code, provided that compensation may not be determined to
be “performance-based compensation” pursuant to Section 162(m) of the Code.

 

15. Transferability

Unless the Committee specifies otherwise, each Award may not be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated by a
Participant other than (i) by will or the laws of descent and distribution,
provided that, if the Shares are quoted on the NASDAQ National Market System or
other national stock exchange, the Award may also be transferred (ii) pursuant
to a domestic relations order or (iii) to any “family member” of the Participant
(as such term is defined in Section 1(a)(5) of the General Instructions to Form
S-8 under the Securities Act), to trusts solely for the benefit of such family
members and to partnerships in which such family members and/or trusts are the
only partners; provided that following any such transfer or assignment the Award
will remain subject to substantially the same terms applicable to the Award
while held by the Participant, as modified as the Committee shall determine
appropriate, and the transferee shall execute an agreement agreeing to be bound
by such terms. Notwithstanding the foregoing, clauses (ii) and (iii) immediately
above shall not be available with respect to Incentive Stock Options. Each
Option or Stock Appreciation Right will be exercisable during the Participant’s
lifetime only by the Participant, the Participant’s guardian or legal
representative or an individual or an authorized transferee of the Option or
Stock Appreciation Right as permitted pursuant to this Plan.

 

16. Suspension or Termination of Awards

Except as otherwise provided by the Committee or by applicable law (including,
without limitation, Delaware law), if at any time (including after a notice of
exercise has been delivered or an Award has vested) the Chief Executive Officer
or any other person designated by the Committee (each such person, an
“Authorized Officer”) reasonably believes that a Participant may have committed
an Act of Misconduct as described in this Section 16 (which shall constitute
“cause” for termination of employment or service), the Authorized Officer,
Committee or Board of Directors may suspend the Participant’s rights to exercise
any Option, to vest in an Award, and/or to receive payment for or receive Shares
in settlement of an Award pending a determination of whether an Act of
Misconduct has been committed.

If the Committee or an Authorized Officer determines a Participant has committed
an act of embezzlement, fraud, dishonesty, nonpayment of any obligation owed to
the Company or any Subsidiary, breach of fiduciary duty, violation of Company
ethics policy or code of conduct, deliberate disregard of Company or Subsidiary
rules, or if a Participant makes an unauthorized

 

13



--------------------------------------------------------------------------------

disclosure of any Company or Subsidiary trade secret or confidential
information, solicits any employee or service provider to leave the employ or
cease providing services to the Company or any Subsidiary, breaches any
intellectual property or assignment of inventions covenant, engages in any
conduct constituting unfair competition, breaches any non-competition agreement,
induces any Company or Subsidiary customer to breach a contract with the Company
or any Subsidiary or to cease doing business with the Company or any Subsidiary,
or induces any principal for whom the Company or any Subsidiary acts as agent to
terminate such agency relationship (any of the foregoing acts, an “Act of
Misconduct”), then except as otherwise provided by the Committee or by
applicable law (including, without limitation, Delaware law), (i) neither the
Participant nor his or her estate nor transferee will be entitled to exercise
any Option or Stock Appreciation Right whatsoever, vest in or have the
restrictions on an Incentive Award lapse, or otherwise receive payment or Shares
under any Award, and (ii) the Participant will forfeit all outstanding Awards.
In making such determination, the Committee or an Authorized Officer may give
the Participant an opportunity to appear and present evidence on his or her
behalf at a hearing before the Committee or an opportunity to submit written
comments, documents, information and arguments to be considered by the
Committee. Any dispute by a Participant or other person as to the determination
of the Committee must be resolved pursuant to Section 23.

 

17. Compliance with Laws and Regulations

The grant, issuance, vesting, exercise and settlement of Awards under this Plan,
and the obligation of the Company to sell, issue or deliver shares of such
Awards, will be subject to all applicable foreign, federal, state and local
laws, rules and regulations, stock exchange rules and regulations, and to such
approvals by any governmental or regulatory agency as may be required. The
Company will not be required to register in a Participant’s name or deliver any
shares before the completion of any registration or qualification of such shares
under any foreign, federal, state or local law or any ruling or regulation of
any government body, which the Committee will determine to be necessary or
advisable. To the extent the Company is unable to or the Committee deems it
infeasible to obtain authority from any regulatory body having jurisdiction,
which authority is deemed by the Company’s counsel to be necessary to the lawful
issuance and sale of any shares hereunder, the Company and its Subsidiaries will
be relieved of any liability with respect to the failure to issue or sell such
shares absent such requisite authority. No Option will be exercisable and no
shares will be issued and/or transferable under any other Award unless a
registration statement with respect to the shares underlying such Stock Option
or other Award is effective and current or the Company has determined that such
registration is unnecessary. In the event that the Committee determines that the
Company is prohibited from issuing shares in respect of an Award pursuant to the
preceding sentence, the Committee may, in its sole discretion, provide for a
cash payment to the holder of the Award in settlement thereof in lieu of the
issuance of shares under the Award.

If an Award is granted to or held by a Participant employed or providing
services outside the United States, the Committee may, in its sole discretion,
modify the provisions of the Plan or of such Award as they pertain to such
individual to comply with applicable foreign law or to recognize differences in
local law, currency or tax policy. The Committee may also impose conditions on
the grant, issuance, exercise, vesting, settlement or retention of Awards to
comply

 

14



--------------------------------------------------------------------------------

with such foreign law and/or to minimize the Company’s obligations with respect
to tax equalization for Participants employed outside their home country.

 

18. Withholding

To the extent required by applicable federal, state, local or foreign law, a
Participant must satisfy, in a manner satisfactory to the Company, any
withholding tax obligations that arise by reason of an Option exercise,
disposition of shares issued under an Incentive Stock Option, the vesting of or
settlement of Shares or deferred units under an Award, an election pursuant to
Section 83(b) of the Code or otherwise with respect to an Award. The Company and
its Subsidiaries will not be required to issue Shares, make any payment or to
recognize the transfer or disposition of shares until the Participant satisfies
such obligations. The Committee may permit these obligations to be satisfied by
having the Company withhold a portion of the Shares that otherwise would be
issued to the Participant upon exercise of the Option or the vesting or
settlement of an Award, or by tendering shares previously acquired.

 

19. Amendment of the Plan or Awards

The Board may amend, alter or discontinue this Plan and the Committee may amend,
or alter any agreement or other document evidencing an Award made under this
Plan but, except as provided pursuant to the provisions of Section 13, no such
amendment will, without the approval of the shareholders of the Company:

(a) increase the maximum number of shares for which Awards may be granted under
this Plan;

(b) reduce the price at which Options may be granted below the price provided
for in Section 7(a);

(c) reduce the exercise price of outstanding Options;

(d) extend the term of this Plan;

(e) change the class of persons eligible to be Participants;

(f) otherwise amend the Plan in any manner requiring shareholder approval by
applicable law or under the listing requirements of the NASDAQ National Market
or other national stock exchange or other market in which Share prices are
quoted; or

(g) increase the individual maximum limits in Section 6(c).

No amendment or alteration to the Plan or an Award or Award Agreement will be
made which would impair the rights of the holder of an Award, without such
holder’s consent, provided that no such consent will be required if the
Committee determines in its sole discretion and before the date of any Change in
Control that such amendment or alteration either is required or advisable in
order for the Company, the Plan or the Award to satisfy any law or regulation.

 

15



--------------------------------------------------------------------------------

20. No Liability of Company

The Company and any Subsidiary or affiliate which is in existence or hereafter
comes into existence will not be liable to a Participant or any other person as
to: (i) the non-issuance or sale of Shares as to which the Company has been
unable to obtain from any regulatory body having jurisdiction the authority
deemed by the Company’s counsel to be necessary to the lawful issuance and sale
of any shares hereunder; and (ii) any tax consequence expected, but not
realized, by any Participant or other person due to the receipt, exercise or
settlement of any Award granted hereunder.

 

21. Non-Exclusivity of Plan

Neither the adoption of this Plan by the Board nor the submission of this Plan
to the shareholders of the Company for approval will be construed as creating
any limitations on the power of the Board or the Committee to adopt such other
incentive arrangements as either may deem desirable, including without
limitation, the granting of restricted stock or stock options otherwise than
under this Plan, and such arrangements may be either generally applicable or
applicable only in specific cases.

 

22. Governing Law

This Plan and any agreements or other documents hereunder will be interpreted
and construed in accordance with the laws of the State of Delaware and
applicable federal law. Any reference in this Plan or in the agreement or other
document evidencing any Awards to a provision of law or to a rule or regulation
will be deemed to include any successor law, rule or regulation of similar
effect or applicability.

 

23. Arbitration of Disputes

If a Participant or other holder of an Award or person claiming a right under an
Award or the Plan wishes to challenge any action of the Committee, the person
may do so only by submitting to binding arbitration with respect to such
decision. The review by the arbitrator will be limited to determining whether
the Participant or other Award holder has proven that the Committee’s decision
was arbitrary or capricious. This arbitration will be the sole and exclusive
review permitted of the Committee’s decision. Participants, Award holders and
persons claiming rights under an Award or the Plan explicitly waive any right to
judicial review.

Notice of demand for arbitration will be made in writing to the Committee within
thirty (30) days after the applicable decision by the Committee. The arbitrator
will be selected by mutual agreement of the Committee and the Participant. If
the Committee and the Participant are unable to agree on an arbitrator, the
arbitrator will be selected by the American Arbitration Association. The
arbitrator, no matter how selected, must be neutral within the meaning of the
Commercial Rules of Dispute Resolution of the American Arbitration Association.
The arbitrator will administer and conduct the arbitration pursuant to the
Commercial Rules of Dispute Resolution of the American Arbitration Association.
Each side will bear its own fees and expenses, including its own attorney’s
fees, and each side will bear one half of the arbitrator’s fees and expenses;
provided, however, that the arbitrator will have the discretion to award the
prevailing party its fees and expenses. The arbitrator will have no authority to
award

 

16



--------------------------------------------------------------------------------

exemplary, punitive, special, indirect, consequential, or other extracontractual
damages. The decision of the arbitrator on the issue(s) presented for
arbitration will be final and conclusive and any court of competent jurisdiction
may enforce it.

 

24. No Right to Employment, Reelection or Continued Service

Nothing in this Plan or an Award Agreement will interfere with or limit in any
way the right of the Company, its Subsidiaries and/or its affiliates to
terminate any Participant’s employment, service on the Board or service for the
Company at any time or for any reason not prohibited by law, nor confer upon any
Participant any right to continue his or her employment or service for any
specified period of time. Neither an Award nor any benefits arising under this
Plan will constitute an employment contract with the Company, any Subsidiary
and/or its affiliates. This Plan and the benefits hereunder may be terminated at
any time in the sole and exclusive discretion of the Board without giving rise
to any liability on the part of the Company, its Subsidiaries and/or its
affiliates.

 

25. Financial Statements

To the extent required by applicable law, each Participant will receive a copy
of the Company’s annual financial statements.

 

17